Citation Nr: 1131822	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a scar over the right eyebrow.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for Reynaud's disease.

5.  Entitlement to service connection for hepatitis C, claimed as the residual of an in-service blood transfusion in February 1967.

6.  Entitlement to service connection for polyneuropathy, claimed as the residual of hepatitis C, or medication therefor.

7.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, claimed as secondary to medication for hepatitis C.

8.  Entitlement to service connection for DJD of the cervical spine, claimed as secondary to medication for hepatitis C.

9.  Entitlement to service connection for fibromyalgia, claimed as chronic pain syndrome.

10.  Entitlement to service connection for "rotting teeth," claimed as secondary to medication for hepatitis C.

11.  Entitlement to service connection for diabetes mellitus, claimed as secondary to hepatitis C contracted at the time of an in-service motor vehicle accident and blood transfusion in February 1967.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for organic residuals of head injury, to include cerebral concussion and retrograde amnesia, claimed as the residual of an in-service motor vehicle accident in February 1967.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of service connection for a psychiatric disorder, hepatitis C, polyneuropathy, DJD of the cervical and lumbar spine, and "rotting teeth," as well as service connection for the organic residuals of head injury on a de novo basis, and an initial compensable evaluation for a scar over the right eyebrow are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  During the course of a hearing before the Board in January 2010, the Veteran requested withdrawal of the issue of service connection for hypertension.

2.  Reynaud's disease was not shown in service, or at any time thereafter.

3.  Fibromyalgia was not shown in service, or for many years thereafter, nor is it related to service or the result of any incident or incidents of active service.

4.  Diabetes mellitus was not shown in service, or at any time thereafter.

5.  In August 1984, the Board denied service connection for the residuals of head injury; evidence submitted since the time of the Board's August 1984 decision is new and material.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of service connection for hypertension have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).

2.  Reynaud's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5102(a), 5102A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.159 (2010).

3.  Fibromyalgia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5102(a), 5102A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.159 (2010).

4.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5102(a), 5102A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.159 (2010).

5.  The August 1984 Board decision denying service connection for the residuals of head injury is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

6.  Evidence received since the time of the Board's August 1984 decision is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Withdrawal of Appeal for Hypertension

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In the present case, at a Travel Board hearing before the undersigned Veterans Law Judge in January 2010, the Veteran withdrew from consideration the issue of entitlement to service connection for hypertension.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or Reynaud's disease becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Raynaud's Disease and Diabetes Mellitus

As these two disorders are decided on the same legal basis, they will be discussed together.  Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of Raynaud's disease or diabetes mellitus.  In point of fact, at the time of a service separation examination in March 1968, a clinical evaluation of all relevant body systems was essentially unremarkable, and no pertinent diagnoses were noted.

Moreover, to date, the evidence does not show that, at any time, either in service, or thereafter, the Veteran has been diagnosed with Reynaud's disease or diabetes mellitus.  The Board acknowledges various occasions where the presence of abnormal glucose has been reported but at no time has he received a diagnosis of or treatment for diabetes mellitus.  In fact, on more than one occasion, including at the January 2008 RO hearing, the Veteran specifically denied having diabetes mellitus.  See Transcript, p. 20.

In this case, the evidence does not demonstrate the existence of Raynaud's disease or diabetes mellitus.  Thus, in the absence of proof of a current disability, the appeals are denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Fibromyalgia

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of fibromyalgia.  At the time of a service separation examination in March 1968, a clinical evaluation of all relevant body systems was essentially unremarkable, and no pertinent diagnoses were noted.

The earliest recorded indication of fibromyalgia associated with the claims file is June 2004 correspondence from the Veteran's private physician where he noted that the Veteran had been diagnosed with fibromyalgia in December 1991.  Of interest is the fact that, following a VA general medical examination in July 2007, the examiner opined that there were "inadequate findings" to support a diagnosis of fibromyalgia.  

Nonetheless, even assuming fibromyalgia as early as 1991, this comes some two decades years after the Veteran's discharge from active duty.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of fibromyalgia have been continuous since service.  However, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of fibromyalgia after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of fibromyalgia since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms consistent with fibromyalgia.  

Specifically, the service separation examination report reflects that the Veteran was examined and all systems were found to be clinically normal.  His in-service history of symptoms (or absence thereof) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

In addition, the post-service medical evidence does not reflect complaints or treatment related to fibromyalgia for more than 20 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and symptoms related to Fibromyalgia in 1991 (a 23-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's fibromyalgia to active duty, despite his contentions to the contrary.    

The Board acknowledges the Veteran's statements, as well as those of his wife and various family members, regarding the origin of the disability at issue.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, and his family is competent to report on their observations, fibromyalgia is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Claim for Head Injury Residuals Based on New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

As regards the Veteran's claim for service connection for the residuals of head injury, it is the "factual basis" of a claim for service connection is a veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008).

As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on different factual bases.  

In this case, at the time of the previous August 1984 decision, the Board denied entitlement to service connection for the residuals of head injury.  The Veteran's current claim and accompanying evidence reflects that very same disability.  Inasmuch as the claim is based on the very same disability as his previous claim, it must be considered on a "new and material" basis.

In that regard, at the time of the prior August 1984 Board decision, on file were the Veteran's service treatment and personnel records, as well as various private medical records, the report of a service department physician, and various VA examination reports.  Based on those records, and following a careful review of the evidence, the Board concluded that, during his period of active service, he sustained a head trauma, for which he was treated.  However, service treatment records were completely devoid of findings indicative of organic residuals.  

Under the circumstances, the Board concluded that the Veteran's in-service trauma was acute and transitory, and resolved without residual disability.  Accordingly, service connection for chronic residuals of head injury was denied.  That determination was adequately supported by and consistent with the evidence of record and is now final.

Evidence submitted since the Board's August 1984 decision, consisting for the most part of various VA and private treatment records and examination reports, as well as testimony by the Veteran and his spouse at the time of RO hearings in August 2006 and January 2008, and at a Travel Board hearing in January 2010, is both " new" and "material." 

More specifically, since the time of the August 1984 Board decision, the Veteran has provided testimony as to the cognitive dissonance and memory impairment as the result of his in-service motor vehicle accident.  Moreover, following a VA psychiatric examination in August 2007, a VA examiner opined that the Veteran had been experiencing difficulties with "focus and concentration."  

Such evidence, at a minimum, provides a "more complete picture" of the circumstances surrounding the origin of the Veteran's injury or disability, and, accordingly, is sufficient to reopen the previously-denied claim for service connection for the residuals of head injury.  Therefore, the claim will be reopened and the appeal is granted to this extent.


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Veterans Claims Court held that VA must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence he or she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2006 and May 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither he nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist a veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the service treatment records, as well as both VA and private treatment records and examination reports.

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  As the claim is being reopened, the benefit is granted to this extent and there is no prejudice to the Veteran.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal as to the issue of service connection for hypertension is dismissed.

Service connection for Reynaud's disease is denied.

Service connection for fibromyalgia is denied.

Service connection for diabetes mellitus is denied.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for chronic residuals of head injury is reopened, and, to that extent, the appeal is allowed.


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for residuals of head injury, the Board must now proceed to a de novo review of all pertinent evidence of record.  However, that evidence raises some question not only as to the exact nature and etiology of the Veteran's claimed residuals of head injury, but also the origin of his current psychiatric disorder, hepatitis C, polyneuropathy, DJD, and teeth, as well as the current severity of his service-connected scar of the right eyebrow.

With respect to the claim for a psychiatric disorder, while in service, the Veteran was involved in a motor vehicle accident, at which time he sustained a laceration of his right temporal artery, as well as an abrasion laceration of the occiput of his scalp, in conjunction with a mild concussion and retrograde amnesia.  In an April 1984 medical statement, the Veteran was diagnosed with "mixed personality disorder (dependent and borderline traits), possibly an organic personality syndrome secondary to closed head trauma."  This suggests a possible connection to service.

The Veteran has been diagnosed with a number of psychiatric disorders since service, including anxiety neurosis, affective/mood disorder, and major depressive disorder, as well as "questionable" posttraumatic stress disorder.  However, at the time of the rendering of those diagnoses, the examiners, for the most part, had no access to the claims folder.  Nor has an opinion yet been provided as to whether his current psychiatric symptomatology is related to an incident or incidents of his period of active service, including the motor vehicle accident.  Under the circumstances, further development of the evidence must be undertaken prior to a final adjudication of the Veteran's claims.

As regards the claim for service connection for hepatitis C, the Veteran's argument is premised upon a transfusion of contaminated blood following the in-service motor vehicle accident in February 1967.  It appears that he was initially treated at the Fredericksburg Hospital and Clinic located in Fredericksburg, Texas.  The file contains a single record from that facility, consisting of a "voucher" listing a diagnosis of severe laceration of the right side and back of his head, with an accompanying description that the area in question was "carefully scrubbed and the bleeding points grasped with forceps so that bleeding was stopped."  However, no other records from that private medical facility are a part of the file.  

At present, it is unclear whether any attempt has been made to secure additional records from the private facility.  Given that the Veteran's claim for service connection for hepatitis C rests in large part on evidence of an in-service blood transfusion, further development must be undertaken prior to a final adjudication of the claim.

Significantly, following the Veteran's transfer to the United States Air Force Hospital at Goodfellow Air Force Base, Texas, he received a diagnosis of, among other things, anemia of the "blood loss" type.  Hepatitis, it should be noted, was first clinically documented in March 1984, many years following service discharge, at which time he received a diagnosis of "probable" non-A, non-B hepatitis.

Turning to the issues of service connection for polyneuropathy, cervical and lumbar DJD, and rotting teeth, the Board notes that such claims are, in large part, based upon the claim for hepatitis C.  More specifically, he has alleged that those issues are either related to hepatitis C or to medication (including Interferon) prescribed for the treatment of hepatitis.

In addition, the Veteran's private chiropractor indicated that the Veteran suffered from "severe degenerative changes in multiple areas throughout the spine," which, in his opinion, "could only be the result of multiple severe trauma to the spine at some stage in (the Veteran's) life."  Significantly, a review of the claims file  discloses that, in addition to his in-service motor vehicle accident, he was involved in another motor vehicle accident in March 2005, following which he received various treatments.  

Under the circumstances, and given the ambiguity surrounding the origin of the Veteran's polyneuropathy, DJD, and rotting teeth, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the claims.

Finally, turning to the issue of an initial compensable evaluation for the Veteran's service-connected scar over the right eyebrow, the Board notes that he last underwent a VA examination for the purpose of determining the severity of that disability in December 2007, almost four years ago.  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in January 2010, he indicated that the scar had increased in severity, to the extent that it was sometimes "sore."  See Transcript, p. 70.  

Under the circumstances, the Board finds that a more contemporaneous examination would be appropriate prior to a final adjudication of the claim for increase.  

Accordingly, in light of the aforementioned, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC in Phoenix, Arizona, for the period from July 2008 to the present.

2.  After the Veteran signs the appropriate release, contact the Fredericksburg Hospital and Clinic, 115 South Adams Street, Fredericksburg, Texas, with a request that they provide copies of any and all records of their treatment of the Veteran around or about the time of his motor vehicle accident in February 1967.  

All attempts to procure such records should be documented in the file.  If the records cannot be obtained, a notation to that effect should be included in the claims file.  In addition, he and his representative should be so informed.

3.  After the Veteran signed the appropriate release, contact the private chiropractor, Dr. John Mazzella, Eastpointe Shopping Center at 2399 Highway 36, Atlantic Highlands, New Jersey  07716, and request any and all records of his treatment of the Veteran for cervical and/or lumbar spine problems.  

All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be so informed.

4.  Schedule the Veteran for an examination to assess his right eyebrow scar.  The Veteran must be given adequate notice of the date and place of any requested examination and is advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

The claims folder and a copy of this REMAND must be made available to and reviewed by examiner in conjunction with the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

5.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed residuals of head injury, psychiatric disorder, hepatitis C, polyneuropathy, DJD of the cervical and lumbar spine, and rotting teeth.  

The Veteran must be given adequate notice of the date and place of any requested examination(s).  Moreover, he is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Psychiatric.  Following completion of the psychiatric examination, the examiner is asked to offer an opinion as to whether the Veteran's current psychiatric disorder (however diagnosed) at least as likely as not had its origin during, or is in some way related to, an incident or incidents on active service, including an in-service motor vehicle accident in February 1967.

The examiner is also asked to address whether organic residuals of head injury, to include cerebral concussion and retrograde amnesia, are shown and whether they are at least as likely as not related to the in-service motor vehicle accident in February 1967.

Hepatitis C.  Following examination, the examiner is asked to offer an opinion as to whether the Veteran's hepatitis C is at least as likely as not the result of a contaminated blood transfusion (or, should confirmation of such a transfusion prove impossible, the likelihood that such a transfusion would have taken place) following the Veteran's in-service motor vehicle accident in February 1967.  

Should it be determined that hepatitis C is, in fact, at least as likely as not the result of a contaminated in-service blood transfusion, an additional opinion is requested as to whether the Veteran's polyneuropathy, DJD of the cervical and lumbar spine, and tooth problems are at least as likely as not the result of hepatitis C or medication prescribed therefor.  

DJD.  Should it be determined that the Veteran's DJD of the cervical and lumbar spine are not the result of hepatitis or medication prescribed therefor, an opinion is requested as to whether the Veteran's DJD is at least as likely as not the result of the in-service motor vehicle accident in February 1967 or some other incident of service, as opposed to the post-service motor vehicle accident in March 2005, or other post-service causes.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

6.  Thereafter, readjudicate the claims on appeal.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


